Exhibit 10.15

World Standard Ltd.

April 6, 2001

Mr. Nikhil Varty

c/o American Standard

1 Centennial Avenue

Piscataway, NJ 08855

Dear Nik:

This is to confirm your expatriate assignment to Belgium as CFO for WABCO. In
this capacity, you will be an employee of World Standard Ltd. (WORLD). Your
assignment will begin on June 1, 2001 and is subject to the necessary work
permit and entry visa being obtainable.

LOCATION

You will be located in Brussels, Belgium.

SALARY COMPENSATION

Effective with the date of your transfer to Brussels, your total expatriate
compensation from WORLD will include a base salary of US$ 180,000. This is in
proper relationship to and competitive with the salaries paid in your base
location (U.S.) for work of a similar nature. We will review your salary from
time to time and you may receive adjustments in accordance with salary
administration practices in the U.S.

INCENTIVE COMPENSATION

You will be eligible for incentive compensation under the Corporate Annual
Incentive plan.

MOBILITY PREMIUM

At the time you commence the assignment to Brussels, we will make a lump sum
payment of 15% of your annual base salary, as an added incentive.



--------------------------------------------------------------------------------

ASSIGNMENT COMPLETION BONUS

Upon completion of your assignment, you will be eligible for a lump sum
Assignment Completion Bonus. The amount of the bonus will be 5% of the base
salary in effect at that time for each year of the assignment. This bonus is
payable at the time of repatriation.

GOODS AND SERVICES DIFFERENTIAL

From the effective date of your relocation to Brussels, WORLD will pay, when
appropriate in terms of relative costs between the U.S. and Brussels, a goods
and services differential. This is to adjust your compensation for such
increased costs. You should note that this allowance is based on average
expenditures by income group and family size as established by an independent
research service to which the Company subscribes. It therefore does not
necessarily reflect your personal spending preference. It is reviewed from time
to time and any significant change in the relative costs may result in a change
(up or down) in the amount paid.

HOUSING ADJUSTMENT

WORLD will pay on your behalf the cost of suitable living accommodations in
Brussels, including utilities and maintenance. This housing allowance, will be
added to your international assignment compensation and paid on a monthly basis.
Your compensation from WORLD will therefore be adjusted by a negative amount
equal to the U.S. norm for the cost of housing at your income level. At the
present time, this U.S. housing norm is US$ 2,278.32 per month, including
utilities. It is subject to change in line with changes in U.S. housing costs.

EDUCATION EXPENSE

During your assignment, you will be reimbursed for reasonable costs of education
of dependent children in Brussels. Reimbursement under this provision is limited
to tuition fees, books, and necessary supplies and local transportation. Please
note that education costs for pre-school, college, and university level
education are not reimbursed.

INCOME TAX EQUALIZATION

The total of your base salary and goods and services differential will be
reduced by an income tax adjustment (Hypothetical tax). This is an internal
adjustment. The amount will equal the estimated U.S. income tax (federal &
state) you would have been liable for on your base salary in the U.S.

 

2



--------------------------------------------------------------------------------

The company will pay your Belgian personal income tax liability on income
received from WORLD during your assignment.

In this connection, we have arranged with Ernst & Young LLP for the preparation
and filing of your income tax returns in the U.S. and Belgium during your
assignment.

Ernst & Young will calculate a final Theoretical tax (stay at home tax) after
the end of the year. It is based on the Company’s report of cash compensation
actually paid and imputed income. It excludes overseas allowances, premiums and
differentials for company provided items such as housing and goods and services
living costs. It is also based on the employee’s report to Ernst & Young of
personal source income (non-company income subject to US income tax) and
deductions allowed. This results in a more precise determination of the amount
of income tax the expatriate would have paid in the home country.

Ernst & Young will compare the theoretical tax with the hypothetical (plus any
actual tax withheld). Any difference between the two will result in either final
reimbursement to the expatriate of the excess, or a balance due from the
expatriate to American Standard for the shortfall.

EMPLOYEE BENEFITS

As an employee of WORLD, you will be a participant in American Standard’s U.S.
benefit plans for salaried employees. These are provided in detail in the
benefits manual we have provided for your reference. These consist of a choice
of medical insurance plans, dental plan, group term life insurance, long term
disability insurance, Savings Plan, Employee Stock Purchase Plan and Employee
Stock Ownership Plan (ESOP). During your assignment, WORLD will continue to make
both employer and employee contributions to U.S. Social Security. Employee
contributions will be limited to what you would have paid on your base salary,
mobility premium and assignment completion bonus in the U.S.

ANNUAL HOME LEAVE

Once a year, except in the year of repatriation, you and your eligible
dependents living with you in Brussels will each be provided with round trip
business class airfare to the U.S. This transportation allowance is only granted
in respect to travel to and from the U.S. and cannot be accumulated from year to
year. All vacation time is included in your annual leave, which is of four
weeks’ duration. In addition, you and your eligible dependents will be
reimbursed for home leave in case of serious illness, injury or death of an
immediate family member.

 

3



--------------------------------------------------------------------------------

TRANSPORTATION

You will be provided with a suitable car in Brussels and will be reimbursed for
normal operating and maintenance costs of the vehicle including insurance,
registration, and licensing.

MEDICAL EMERGENCY

In the event of illness or accident for which adequate medical care is not
available in Brussels, you will be reimbursed for the cost of air transportation
to the nearest city where adequate medical facilities are available.

REPATRIATION

At the completion of your assignment in Brussels, or in the event of
termination, the Company will reimburse you for the cost of relocation to the
home base in the United States or to a new assignment location. No payment for
such repatriation expenses is due from WORLD if a suitable position with the
Company is offered to you and you accept employment with another organization.
The suitability of a position will be determined by the Corporate Legal and
Corporate Human Resources Departments.

RELOCATION

To assist you in relocating to Brussels, WORLD will:

 

•  

provide you with one way business class air transportation to Brussels.

 

•  

reimburse you for reasonable living expenses and accommodation upon arrival in
Brussels until suitable permanent living accommodations are found up to a
maximum of one months’ duration.

 

•  

arrange and pay for the cost of packing, shipping, insurance and unpacking at
the destination of reasonable household and personal effects with the exception
of automobiles and large items requiring extraordinary handling and
transportation.

 

•  

where appropriate, arrange and pay, during your assignment, for the reasonable
storage of any household and personal effects in the U.S.

 

•  

grant you an allowance of one month’s base salary (limit $10,000) to cover
miscellaneous expenses in connection with your relocation.

 

4



--------------------------------------------------------------------------------

•  

reimburse you for one-half of the purchase price of major electrical appliances
replacing similar items disposed of or stored in the U.S. due to the difference
in voltage between the U.S. and Brussels. Please note that reimbursement under
this provision is subject to a maximum of US$ 3,000.

 

•  

reimburse you for any expenses incurred in securing the necessary visa and
immigration documentation.

 

•  

give consideration to reimbursing you for any other reasonable expense directly
arising out of your relocation and not adequately provided for in any of the
above provisions.

As an employee of World Standard Ltd., you will be subject to the personnel
procedures and policies of American Standard Inc. except as otherwise modified
herein.

Should you require further information or clarification on any of the above,
please let me know. Otherwise, I would appreciate it if you would acknowledge
receipt of this letter by signing the enclosed duplicate copy of this letter and
returning it to my attention at your earliest convenience.

 

    Very truly yours,     World Standard Ltd.        

Barbara Ann Sellinger

Vice President

LOGO [g11286ex1015sig2.jpg]

   

4/15/01

Nikhil Varty     Date

 

5